DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s elected Invention I containing claims 1-7, without traverse
Following prior arts are considered pertinent to applicant's disclosure.
US20110274162 Al para 64. (hereinafter Zhou)
US 20140184430 A1 (hereinafter Jiang)
US 9420282 B2 (hereinafter Li)
US 9300957 B2

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status  




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-6 & 7 are rejected under 35 U.S.C. 102(a)(1)  and a(2) as being anticipated by Zhou.

Zhou teaches with respect to following claims
1. A method of decoding a received set of encoded data, the method comprising:	 receiving an encoded dataset [(Fig.9, 900 is receiving Encoded bitstream, para 65; the entropy decoder reverse the entropy encoder tasks)] :	 identifying from the dataset an ordered set of node symbols (see S0-S12 in Figure 7) and data symbols (see CUA1, CUA21, CUA22, etc. in Figure 7), wherein a node symbol comprises a predetermined number of elements wherein each element indicates if a subsequent node symbol or data symbol is to be expected in the dataset and [((after a split flag is set to 1, another split flag follows, and after a split flag is set to 0, data information specific to a CU follows, as disclosed in paragraph [0055]))]  a data symbol is a predetermined number of bits which represent an encoded value [(see "information specific to CU Al follows split flag S2" in paragraph [0055))] :	 constructing, based on said ordered set, an ordered tree having a predetermined number of layers from the identified node symbols and data symbols [(see Figures 2 and 6 which represent a quadtree, para 28)] .  

2. The method of claim 1, wherein the step of constructing comprises:	 retrieving a first node symbol from the set [(see S0 in Figure 7)] :	 and associating the first node symbol with a first node of the tree and associating each element of the first node symbol with a branch node of the first node [((see "split flag S0 is set to 1 to indicate that)]    

3. The method of claim 2, wherein if the associated element for a branch node indicates a subsequent node symbol exists in the set [(split flag SQ is set to 1 to indicate that the LCU is split into four CUs: A, B, C, and D" in paragraph [0055]))] , the method further comprises traversing the tree by:	 retrieving a subsequent node symbol from the ordered set [(see s1 coded after SO in Figure 7 and "split flag Sl is set to 1 to indicate that CU A is split into four CUs: Al, A2, A3, and A4" in paragraph [0055]),)] :	 associating the subsequent node symbol with the branch node: and, associating [(A1 in Figure 6 and "Split flag S2 is set to 0 to indicate that CU Al is not split. Information specific to CU A1 follows split flag S2" in paragraph [0055])]  

4. The method of claim 2 wherein if the associated element for a branch node indicates no subsequent node symbol exists in the set (see "split flag S2 is set to 0 to indicate that CU Al is not split" in paragraph [0055]), the method further comprises terminating traversal of the tree for that branch node (after S2, no further node symbols for that branch are retrieved and the encoded bitstream indicates information related to the subsequent branch, which is A2 divided into A21-A24, as shown in Figure 7 and paragraph [0055]).

5. The method of claim 2 , wherein if the branch node is a node whose children would be data nodes , traversing the tree further comprises retrieving a data symbol from the set (see "split flag S2 is set to 0 to indicate that CU A1 is not split. Information specific to CU A1 follows split flag S2" in paragraph [0055]).


7. The method according to claim 1, further comprising:	 mapping at least a portion of the ordered tree into an array having at least two dimensions [(Fig.6, para 68)] .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Li.

Regarding Claim 1. Jiang teaches a method of decoding a received set of encoded data, the method comprising:	 receiving an encoded dataset [(Fig.11 1110)] :[((when value is 1, another split is expected and subsequent node symbol follows , Fig.5 6 and para 33)]  a data [(layer_index and len_substreams1 etc. are part of header syntax {para 66, Fig.10B} therefore they have predetermined number of bits)] :	 constructing, based on said ordered set, an ordered tree having a predetermined number of layers from the identified node symbols and data [(see para 71-74)] .  

Jiang does not explicitly show that the data is represented by data symbol

However, in the same/related field of endeavor, Li teaches that the node attributes/data are represented by data symbol [(column 10 lines 11-30)] 

[(Li column 10 lines 11-30)] 
.  

 Jiang additionally teaches with respect to claim 2. (Original) The method of claim 1, wherein the step of constructing comprises:	 retrieving a first node symbol from the set [(Fig.13, 1320)] :	 and associating the first node symbol with a first node of the tree and associating each element of the first node symbol with a branch node of the first node [((Fig.13 , para 72-73; child node=branch node)]    

Jiang additionally teaches with respect to claim 3. The method of claim 2, wherein if the associated element for a branch node indicates a subsequent node symbol exists in the set [(para 72-73)] , the method further comprises traversing the tree by:	 retrieving a subsequent node symbol from the ordered set [(para 72-73)] :	 associating the subsequent node symbol with the branch node: and, associating [(para 72-73)]  

Jiang additionally teaches with respect to claim 4. The method of claim 2 wherein if the associated element for a branch node indicates no subsequent node symbol exists in the set  the method further comprises terminating traversal of the tree for that branch node [(Fig.13 1360, 1399)] 

Jiang additionally teaches with respect to claim 5. (Currently Amended) The method of claim 2 , wherein if the branch node is a node whose children would be data nodes , traversing the tree further comprises retrieving a data symbol from the set [(“Given P1's top layer index, it can be known when the construction of P2 is completed. P1 is reconstructed after P2 is completed” para 74, also see 72-73 & Fig.6; P0 is branch node with child node P1/P2)] 

Jiang additionally teaches with respect to claim 6. (Currently Amended) The method according to claim 4, further comprising:	 simulating a sub-tree after terminating the traversal, wherein the sub-tree comprises data nodes whose data symbols have a predetermined value [(Fig.14A; para 73, “From the symbols for the terminal nodes in P0, the tree continues its reconstruction. Since symbol `10` for node 1410 represents that it has only a left child node, the first symbol in P2 is reconstructed as a left child node 1440 of node 1410”)] .  

Jiang additionally teaches with respect to claim 7. (Currently Amended) The method according to claim 1, further comprising:	 mapping at least a portion of the ordered tree into an array having at least two dimensions [(para 31)] .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 88-97 of copending Application No. 16770226 in view of Jiang Although the claims at issue are not identical, they are not patentably distinct from each other. For instance claim 88 of copending application teaches all the limitations of instant claim 1 except it does not explicitly teaches reconstructing a tree. However from that prior art analysis of Jiang, one can understand that “reconstructing information” as claimed by claim 88 copending application, can be equate to reconstructing a tree. Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would help decode the useful tree structure to retrieve the complete data set. 
This is a provisional nonstatutory double patenting rejection because the patentable indistinct claims have not in fact been patented.

Other dependent claims are obvious at least based on the prior art analysis of those claims in view of Jiang.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426